Case 19-40901-JMM        Doc 32    Filed 04/14/20 Entered 04/14/20 13:33:23          Desc Main
                                  Document      Page 1 of 4



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
FAX: (208) 232-1808
Email: tsmith8206@cableone.net

Attorneys for R. Sam Hopkins, Trustee

                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In the Matter of:                       )   Case No. 19-40901-JMM
                                        )
JAMES ROBERT JENSEN, and                )   Chapter 7
KIARRA KIMBELL JENSEN,                  )
                                        )
      Debtor.                           )
                                        )
______________________________________________________________________________
                   OBJECTION TO CLAIMED EXEMPTIONS

       COMES NOW R. Sam Hopkins, Trustee, by and through his attorneys, pursuant to Rule

4003(b)(1), Federal Rules of Bankruptcy Procedure, and objects to the Debtors’ claimed

exemptions in their amended Schedule C (Document No. 30) filed on March 16, 2020, based on

the following grounds:

       1.      The Debtors claim the following exemptions from an expected inheritance from

Angela Kay Faulkner, who is Debtor Kiarra Kimbell Jensen’s mother:

               a.     2001 Chevrolet Silverado, Idaho Code § 11-605(3);

               b.     Sectional sofa, two round tables, tv stand, knickknacks (unknown), and

                      Emerson TV, Idaho Code § 11-605(1)(a);

               c.     Dishes, Idaho Code § 11-605(1)(a);


OBJECTION TO CLAIMED EXEMPTIONS - 1
Case 19-40901-JMM        Doc 32     Filed 04/14/20 Entered 04/14/20 13:33:23           Desc Main
                                   Document      Page 2 of 4



               d.     Full bed, wooden headboard, two wood end tables, 2 dressers, mirror,

                      Toshiba TV, hope chest, Samsung tablet, clothing, and trinkets, Idaho

                      Code § 11-605(1)(a);

               e.     Table with two chairs and two benches, Idaho Code § 11-605(1)(a),

               f.     BBQ Pit, patio furniture, cook stove, and lantern, Idaho Code § 11-

                      605(1)(a);

               g.     Half interest in items purchased with roommate, freezer, fryer, lawn

                      mower, Idaho Code § 11-605(1)(a);

               h.     One diamond ring purchased from Walmart, Idaho Code § 11-605(2);

                      and

               i.     Cut men’s wedding bands, diamond dinner ring, sapphire and diamond

                      ring, other costume jewelry and boxes, Idaho Code § 11-605(2).

       2.      Upon information and belief, the property listed above that the Debtors claim as

exempt is property owned by the Estate of Angela Kay Faulkner which is being administered in

Bannock County Case No. CV03-19-04611. Debtor Kiarra Kimbell Jensen is the sole heir of her

mother’s estate.

       3.      Pursuant to Idaho Code § 15-3-906(a)(4), the residue of the probate estate may be

distributed to Debtor Kiarra Kimbell Jensen in kind or as a cash payment if the estate property is

liquidated. Upon information and belief, the distribution method of the residue has not been

determined.




OBJECTION TO CLAIMED EXEMPTIONS - 2
Case 19-40901-JMM        Doc 32     Filed 04/14/20 Entered 04/14/20 13:33:23            Desc Main
                                   Document      Page 3 of 4



       4.      The Trustee objects to the Debtors’ claimed exemption in her anticipated

distribution from the estate until the method of distribution is determined. If the Debtor receives

the property listed above in kind, then the Debtor may be entitled to claim an exemption in the

property. On the other hand, if the Debtor receives a cash distribution from the probate estate,

then the Debtor would have to claim a valid exemption in the cash before it would be exempt.

       DATED April 14, 2020.

                                             SPINNER, WOOD & SMITH


                                             By:    /s/
                                                   Thomas D. Smith




OBJECTION TO CLAIMED EXEMPTIONS - 3
Case 19-40901-JMM        Doc 32    Filed 04/14/20 Entered 04/14/20 13:33:23       Desc Main
                                  Document      Page 4 of 4



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on April 14, 2020, I served a true and correct copy of the foregoing
document as follows:

       U.S. Trustee                                        [ ]   U.S. Mail, postage prepaid
                                                           [ ]   Hand Delivery
       ustp.region18.bs.ecf@usdoj.gov                      [x]   ECF Notice
                                                           [ ]   Facsimile

       Ryan E. Farnsworth                                  [ ]   U.S. Mail, postage prepaid
                                                           [ ]   Hand Delivery
       ryan@averylaw.net                                   [x]   ECF Notice
                                                           [ ]   Facsimile

       James Robert Jensen                                 [x]   U.S. Mail, postage prepaid
       1191 East 1400 North                                [ ]   Hand Delivery
       Shelley, Idaho 83274                                [ ]   ECF Notice
                                                           [ ]   Facsimile

       Kiarra Kimbell Jensen                               [x]   U.S. Mail, postage prepaid
       608 West Fir Street No. 101                         [ ]   Hand Delivery
       Shelley, Idaho 83274                                [ ]   ECF Notice
                                                           [ ]   Facsimile



                                                By: /s/
                                                    Thomas D. Smith




OBJECTION TO CLAIMED EXEMPTIONS - 4
